DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 08/05/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 recites the limitation "the second conductive member" in line 6.   There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-20 are rejected due to their respective dependence on claim 1.
Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 recites "a direction of crystal orientation of the first crystal part includes a component opposite to a direction of crystal orientation of the second crystal part", and claim 8 recites the limitation "a <000-1> direction of the first crystal part is opposite to a <000-1> direction of the second crystal part"; however, the structure required by the term "opposite" is unclear. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 recites "(1 ≤ x1 ≤ 1) in line 2, and "(1 ≤ x2 ≤ 1)" in lines 4 and 5; however, the manner in which the symbol ≤ limits the claim is unclear. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 2007/0034245).
	Regarding claim 1, Nakajima discloses a power generation element ([0001]) comprising: a first conductive layer (left 110 in Fig. 7); a second conductive layer, a direction from the second conductive layer toward the first conductive layer being along a first direction (right 110 in Fig. 7); and a crystal member provided between the first conductive layer and the second conductive layer, the crystal member including a crystal pair, the crystal pair including a first crystal part and a second crystal part, a second direction from the first crystal part toward the second crystal part crossing the first direction (19A and 19B in Fig.7; [0020]), a gap being provided between the first crystal part and the second crystal part (gap between 19A and 19B in Fig. 7), the first conductive layer being electrically connected to the first crystal part (19A connected to left 110 in Fig. 7), the second conductive layer being electrically connected to the second crystal part (19B connected to right 110 in Fig. 7).
	Regarding claim 2, Nakajima discloses all the claim limitations as set forth above.  Nakajima further discloses the first crystal part has a first thickness along the first direction, and a first width along the second direction, the first thickness is larger than the first width, the second crystal part has a second thickness along the first direction, and a second width along the second direction, and the second thickness is larger than the second width (the thickness of 19A and 19B in the first direction is greater than the width of 19A and 19B in the second direction as depicted in Fig. 7).
	Regarding claim 4, Nakajima discloses all the claim limitations as set forth above.  Nakajima further discloses a length along the second direction of the gap is smaller than the first width and smaller than the second width (a length in the second direction of the gap between 19A and 19B in Fig. 7 is smaller than the first width and the second width). 
	Regarding claim 10, Nakajima discloses all the claim limitations as set forth above.  Nakajima further discloses the first and second crystal parts include Al (abstract) and nitrogen ([0191]).
	Regarding claim 12, Nakajima discloses all the claim limitations as set forth above.  Nakajima further discloses the first and second crystal part includes Si (abstract).
	Regarding claim 16, Nakajima discloses all the claim limitations as set forth above.  Nakajima further discloses a plurality of crystal pairs arranged along the second direction (19A and 19B in Fig. 7).
	Regarding claim 17, Nakajima discloses all the claim limitations as set forth above. Nakajima further discloses the second crystal part of one of the crystal pairs is between the first crystal part of the one of the crystal pairs and the first crystal part of an other one of the crystal pairs (19B part between adjacent 19A parts in Fig. 7), and the gap is between the second crystal part of the one of the crystal pairs and the first crystal part of the one of the crystal pairs (gap between 19A and 19B in Fig. 7).
	Regarding claim 18, Nakajima discloses all the claim limitations as set forth above.  Nakajima further discloses at least a portion of the second crystal part of the one of the crystal pairs contacts at least a portion of the first crystal part of the other one of the crystal pairs (19B in relation to 19A in Fig. 7; it is noted that the limitation "contacts" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 19, Nakajima discloses all the claim limitations as set forth above.  With regard to the limitation "in a case where a temperature of the first conductive layer is higher than a temperature of the second conductive layer, electrons are emitted from the first crystal part toward the second crystal part, and in a case where the temperature of the second conductive layer is higher than the temperature of the first conductive layer, electrons are emitted from the second crystal part toward the first crystal part", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 20, Nakajima discloses all the claim limitations as set forth above.  Nakajima further discloses a power generation system comprising the power generation element ([0001]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2007/0034245) as applied to claim 1 above.
	Regarding claim 2, Nakajima discloses all the claim limitations as set forth above.
	If the relative dimensions claimed are not anticipated by Nakajima as set forth above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second crystal parts of Nakajima with the relative dimensions claimed because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 3, modified Nakajima discloses all the claim limitations as set forth above.
	While modified Nakajima does disclose the first crystal part has a first length along a third direction crossing a plane including the first direction and the second direction, and the second crystal part has a second length along the third direction (Fig. 7 of Nakajima is a cross-section); modified Nakajima does not explicitly disclose the first length is larger than the first thickness, and the second length is larger than the second thickness.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second crystal parts of modified Nakajima such that the first and second lengths are larger than the first and second thicknesses, respectively, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 4, modified Nakajima discloses all the claim limitations as set forth above.
	If the relative dimensions claimed are not anticipated by Nakajima as set forth above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the gap between 19A and 19B in Figure 7 of Nakajima such that a length along the second direction of the gap is smaller than the first width and smaller than the second width because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2007/0034245) as applied to claim 4 above, and further in view of Vandersande et al. (US 5,712,448).
	Regarding claim 5, modified Nakajima discloses all the claim limitations as set forth above.  
	Modified Nakajima does not explicitly disclose the length along the second direction of the gap is not more than 10 microns.
	Vandersande discloses a thermoelectric device and further discloses the typical spacing between the legs is between 5 and 25 microns (C10/L59-60).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the gap of modified Nakajima such that the spacing between the legs is not more than 10 microns, because as taught by Vandersande, the typical spacing between the legs is between 5 and 25 microns (C10/L59-60), and one of ordinary skill would have a reasonable expectation of success when forming the gap of modified Nakajima such that the spacing between the legs is not more than 10 microns based on the teaching of Vandersande.
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0337317) in view of Nakajima (US 2007/0034245).
	Regarding claim 1, Kimura discloses a power generation element comprising a first conductive layer (E1 in Fig. 2D); a second conductive layer, a direction from the second conductive layer toward the first conductive layer being along a first direction (E2 in Fig. 2D); a crystal member provided between the first conductive layer and the second conductive layer, the crystal member including a crystal pair, the crystal pair including a first crystal part and a second crystal part (11 and 12 in Fig. 2D; [0023]), a gap being provided between the first crystal part and the second crystal part (gap between 11 and 12 in Fig. 2D), the first conductive layer being electrically connected to the first crystal part, the second conductive layer being electrically connected to the second crystal part ([0028] - [0029]; E1 and E2 in relation to 11 and 12, respectively, in Fig. 2D).
	While Kimura does disclose the first member and the second member have film configurations spreading the X-Y plane, and in the embodiment, the configurations of the first member and the second member are arbitrary ([0031]), Kimura does not explicitly disclose a second direction from the first crystal part toward the second crystal part crossing the first direction.
	Nakajima discloses a power generation element ([0001]) comprising: a first conductive layer (left 110 in Fig. 7); a second conductive layer, a direction from the second conductive layer toward the first conductive layer being along a first direction (right 110 in Fig. 7); and a crystal member provided between the first conductive layer and the second conductive layer, the crystal member including a crystal pair, the crystal pair including a first crystal part and a second crystal part, a second direction from the first crystal part toward the second crystal part crossing the first direction (19A and 19B in Fig.7; [0020]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second members of Kimura such that the second direction crosses the first direction, as disclosed by Nakajima, because as taught by Kimura, the configurations of the first member and the second member are arbitrary ([0031]), and one of ordinary skill would have a reasonable expectation of success when configuring the first and second members of Kimura such that the second direction crosses the first direction based on the teaching of Nakajima.  
	It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 2, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the first crystal part has a first thickness along the first direction, and a first width along the second direction, the first thickness is larger than the first width, the second crystal part has a second thickness along the first direction, and a second width along the second direction, and the second thickness is larger than the second width (Kimura as modified by Nakajima as set forth above).  It is further noted that such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 3, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the first crystal part has a first length along a third direction crossing a plane including the first direction and the second direction, the first length is larger than the first thickness, the second crystal part has a second length along the third direction, and the second length is larger than the second thickness (Kimura as modified by Nakajima as set forth above).  It is further noted that such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 4, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses a length along the second direction of the gap is smaller than the first width and smaller than the second width (Kimura - [0035]).
	Regarding claim 5, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the length along the second direction of the gap is not more than 10 microns (Kimura - [0035]).
	Regarding claim 6, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses a direction of crystal orientation of the first crystal part includes a component opposite to a direction of crystal orientation of the second crystal part (Kimura - [0045]; [0106]; Fig. 2D).
	Regarding claim 7, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the direction of the crystal orientation of the first crystal part is along the second direction (Kimura - [0045]; Kimura as modified by Nakajima above).
	Regarding claim 8, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses a <000-1> direction of the first crystal part is opposite to a <000-1> direction of the second crystal part (Kimura - [0045]; [0106]; it is noted that the <000-1> orientation necessarily contains two opposing directions).
	Regarding claim 9, modified Kimura discloses all the claim limitations as set forth above. Modified Kimura further discloses a (000-1) plane of the first crystal part faces the second crystal part, a (000-1) plane of the second crystal part faces the first crystal part, and the gap is between the (000-1) plane of the first crystal part and the (000-1) plane of the second crystal part (Kimura - [0045]; Fig. 2D).
	Regarding claim 10, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the first and second crystal parts include B, Al, In, and Ga, and nitrogen (Kimura - [0032]).
	Regarding claim 11, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the first and second crystal parts include AlN (Kimura - [0071]; [0146]).
	Regarding claim 12, modified Kimura discloses all the claim limitations as set forth above. 
	Modified Kimura does not explicitly disclose the first and second crystal part include Si, Ge, Te or Sn.
	Nakajima discloses the first and second crystal part includes Si (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Si, as disclosed by Nakajima, in the first and second crystal parts of modified Kimura, because as evidenced by Nakajima, the inclusion of Si, Ge, or Sn in a thermoelectric element amounts to the use of known elements in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including Si, Ge, or Sn in the first and second crystal parts of modified Kimura based on the teaching of Nakajima.
	Regarding claim 13, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the first and second crystal parts include ZnO (Kimura - [0032]).
	Regarding claim 14, modified Kimura discloses all the claim limitations as set forth above. Modified Kimura further discloses the first crystal part includes a first portion, and a first surface layer provided on a surface of the first portion, and the first surface layer includes Li (Kimura - [0072] L6).
	Regarding claim 15, modified Kimura discloses all the claim limitations as set forth above. 
	Modified Kimura does not explicitly disclose a first insulating member provided between the second crystal part and at least a portion of the first conductive layer, and a second insulating member provided between the first crystal part and at least a portion of the second conductive layer.
	Nakajima discloses a first insulating member provided between the second crystal part and at least a portion of the first conductive layer, and a second insulating member provided between the first crystal part and at least a portion of the second conductive layer (Nakajima - [0165] L4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include first and second insulating members, as disclosed in Nakajima, between the respective crystal parts and conductive layers in modified Kimura, because as taught by Nakajima, the insulating members prevent the electrodes of the thermoelectric conversion module from shorting ([0165]).
	Regarding claim 16, modified Kimura discloses all the claim limitations as set forth above.  
	Modified Kimura does not explicitly disclose the crystal member includes a plurality of crystal pairs, and the crystal pairs arranged along the second direction.
	Nakajima discloses a power generation element ([0001]) and further discloses a plurality of crystal pairs arranged along the second direction (19A and 19B in Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a plurality of crystal pairs, as disclosed by Nakajima, in the crystal member of modified Kimura, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	It is noted that the plurality of crystal pairs are arranged in the second direction as set forth above in the modification of Kimura with Nakajima with regard to claim 1.
	Regarding claim 17, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses the second crystal part of one of the crystal pairs is between the first crystal part of the one of the crystal pairs and the first crystal part of an other one of the crystal pairs (Nakajima - 19B part between adjacent 19A parts in Fig. 7), and the gap is between the second crystal part of the one of the crystal pairs and the first crystal part of the one of the crystal pairs (Nakajima - gap between 19A and 19B in Fig. 7).
	Regarding claim 18, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses at least a portion of the second crystal part of the one of the crystal pairs contacts at least a portion of the first crystal part of the other one of the crystal pairs (Nakajima - 19B in relation to 19A in Fig. 7; it is noted that the limitation "contacts" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 19, modified Kimura discloses all the claim limitations as set forth above.  With regard to the limitation "in a case where a temperature of the first conductive layer is higher than a temperature of the second conductive layer, electrons are emitted from the first crystal part toward the second crystal part, and in a case where the temperature of the second conductive layer is higher than the temperature of the first conductive layer, electrons are emitted from the second crystal part toward the first crystal part", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 	Regarding claim 20, modified Kimura discloses all the claim limitations as set forth above.  Modified Kimura further discloses a power generation system comprising the power generation element (Kimura - [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726